DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s comment regarding removing the priority claim to US Provision application 62/574,625, filed 10/19/2017 is acknowledged (see previous Remarks filed 08/12/2020, pg. 8). The effective filing date of this application is 10/19/2018.
Response to Arguments
Applicant’s arguments, see Remarks pg. 6-7, filed 02/16/2021, with respect to the objection to the drawings have been fully considered and are persuasive in view of the filed amendments.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Remarks pg. 7-8, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which adds the limitation “the maximum thickness of the device is about .10 mm to about 5 mm”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmad (US 2014/0228927). See rejection below.
Applicant's arguments regarding Perez (US 2018/0000347) in regards to claim 21 have been fully considered but they are not persuasive. Applicant argues that, “The device of Perez et al. is not "shaped and configured for placement proximate to a medial malleolus to transcutaneously stimulate a tibial nerve, the device comprising at least one nonlinear edge alignable with the medial malleolus to communicate proper placement to the user.”
The Examiner acknowledges Applicant’s argument but notes that such limitations are not recited in claim 21 but instead are recited in claim 1 ll. 5-7, which are disclosed by Ahmad and NOT Perez 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “shaped and configured for placement proximate to a medial malleolus to transcutaneously stimulate a tibial nerve, the device comprising at least one nonlinear edge alignable with the medial malleolus to communicate proper placement to the user”) are not recited in the rejected claim(s) 21.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
As such, this argument is not persuasive and the grounds of rejection of claim 21 over Perez is maintained.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, and “configured to” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-9, 11, 14-19 and 21-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 16, 18-19, 21, and 23-24, the claims recite the limitation “about” in reference to claimed ranges of thicknesses of the device (Clm. 1-2), body surface area of the electrodes (Clm. 16, 19), ratio of body surface areas of electrodes (Clm. 19), device weight (Clm. 21), battery capacity (clm. 23), and distance between edges (clm. 24).
 The term "about" in these claims is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, there are no disclosed ranges or percent deviations in the originally filed application which could define what “about .10 mm to about 5 mm” in clm. 1-2 is intended to describe. For examination purposes, “about” is being interpreted as a 50% deviation from the claimed amounts (i.e. about .10 mm = .10 mm ± .05 mm; about 5 mm = 5mm ± 2.5 mm). It is recommended that Applicant amend the claims to more definitively set the scope of the claimed invention.
As a result of dependence on the independent claims 1-2, subsequent dependent claims 3-5,8-9,11,14-19 and 21-30 are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 11, 14-19, 22, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US PGPUB 2014/0228927) (hereinafter Ahmad) in view of Wong et al. (WO 2017/132067) (hereinafter Wong).
Regarding claims 1 and 2, Ahmad discloses a topical nerve stimulation system and device for treating overactive bladder in a human user (Abstract), the system comprising: (a) a body-facing layer (Fig. 5, bottom surface 38 contacts skin; Para. [0046], last two sentences); (b) a garment-facing layer (Fig. 5, top surface 42 would face a garment if the user wears clothes); (c) at least two electrodes (Fig. 5, electrodes 20A and 20B), the electrodes configured to contact a surface of a medial ankle (Fig. 1; Para. 
Ahmad does not disclose that the device does not travel the circumference of the ankle. Wong, however, teaches a topical nerve stimulation system and device which does not travel the circumference of the ankle, as shown in Fig. 5A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ahmad such that the device does not travel the circumference of the ankle. Making this modification would be useful for achieving tibial nerve stimulation by placing the electrodes along the tibial nerve (Pg. 23, para. 75, ll. 1-3). Furthermore, such a modification amounts to applying a known technique (the device not traveling the circumference of the ankle, as taught by Wong) to a known device ready for improvement (Ahmad) to yield predictable results (stimulating the tibial nerve, as taught by Wong) (see MPEP 2141(III)(D): “Exemplary rationales that may support a conclusion of obviousness include: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”).
Regarding claim 3, Ahmad discloses an adhesive disposed on the body-facing layer (Para. [0044], last sentence: “In addition... adhesives… may also be used to facilitate improved contact with the skin”).
Regarding claim 4, Ahmad discloses a method of treating overactive bladder and/or its symptoms (Abstract) comprising: providing the device of claim 1 to a user experiencing a symptom of overactive bladder (Abstract); affixing the device of claim 1 to one of the user’s medial ankles (Fig. 1); activating or stimulating a tibial nerve of the user (Abstract, last sentence).
Regarding claim 9, Ahmad discloses that the electrodes are configured to be positioned axially along a path of the tibial nerve (Para. [0040], ll. 31-34: “the respective major axes A-A, B-B of the electrodes 20A, 20B, may be positioned parallel to, or alternatively, positioned perpendicular to the tibial nerve 26”; Fig. 3 shows axes A-A, B-B)
Regarding claim 11, Ahmad discloses that the device comprises two electrodes (Fig. 5, electrodes 20A, 20B).
Regarding claim 14, Ahmad discloses that the nonlinear edge of the device is concave relative to and posterior to the medial malleolus (Fig. 5, top edge 45 is concave; Fig. 1, device with top edge is positioned relative and posterior to malleolus 36; Para. [0051], fourth sentence: “housing 52 provides 
Regarding claim 15, Ahmad discloses that the nonlinear edge of the device curves around the medial malleolus (Para. [0051], fourth sentence: “housing 52 provides increased flexure of the device 10 around curved radius such as the boney malleolus 36 of the ankle 12”).
Regarding claim 16, Ahmad discloses that the electrodes may have different or identical body-facing surface areas (Fig. 3, electrodes 20A and 20B have identical shape and same radii 32).
Ahmad also discloses that the “electrodes may have a radius 32 of about 0.5 inches, but may be provided in sizes ranging from 0.25 inches to 1.5 inches” (Para. [0041], second sentence). Additionally, Ahmad discloses, “The electrodes 20A, 20B preferably have a “D” or semi-circular shape” (Para. [0041], first sentence). Given that the area of a semi-circle is defined as                                 
                                    A
                                    =
                                    
                                        
                                            π
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                             as is well known in mathematics, the Examiner has determined that with a radius of 0.75 inches (equivalent to 19.05 mm), plugging this radius in millimeters into the above equation would give an area of about 597 mm2 for each electrode. Thus, it has been determined that Ahmad discloses an area of the body-facing surface of each electrode is from about 500 mm2 to about 1100 mm2.
Regarding claim 17, as evidenced above, Ahmad discloses that, with a radius of 19.05 mm, each electrode has an area of about 597 mm2. Since Ahmad discloses two electrodes, the sum of the surface areas in this case is about 1,194 mm2, which is less than 3,000 mm2. Thus, it has been determined that Ahmad discloses that the sum of the body-facing surface areas of the electrodes is less than 3,000 mm2.
Regarding claim 18, Ahmad discloses that “the housing 52 has a curved form with a diameter 54 ranging from about 1.0 inch to about 3.0 inch” (Para. [0051], third sentence). Given that 1.0 inch is equivalent to 25.4 mm (giving a radius of 12.7 mm), and the area of a circle is                                 
                                    A
                                    =
                                    π
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            , this specific diameter would give an area of about 507 mm2. Thus, it has been determined that Ahmad discloses the body-facing surface area of the device being from about 500 mm2 to about 9000 mm2
Regarding claim 19, as evidenced above, Ahmad does disclose a range of areas for both the body-facing surface area of the device and the sum of the body-facing surface areas of the electrodes. Given a radius of 1 inch (equivalent to 25.4 mm) for each electrodes, this gives a total area of about 2,027 mm2. Given a diameter of 3 inches (equivalent to a radius of 76.2/2 or 38.1 mm) for the device housing, the device would have an area of about 4,560 mm2. This simplifies to a ratio of about 2.25:1, device area to electrode area. Thus, Ahmad discloses that the ratio of the body-facing surface area of the device to the sum of the body-facing surface areas of the electrodes is from about 1:1 to about 5:1.
Regarding claim 22, Ahmad discloses that the battery source is a battery (Para. [0054], first sentence to fourth sentence: “circuit 16 is powered by a power source 18, such as an electrochemical cell… in a preferred embodiment, two CR2025 3 volt lithium coin cell batteries are connected in series”).
Regarding claim 24, Ahmad discloses that an edge-to-edge distance between the electrodes is about 1 mm to about 100 mm (Para. [0042], third sentence: “The interelectrode gap 34 is approximately 0.14 inches wide (3-5 mm) and may range from 0.05 to 0.5 (1-15 mm) in width”; Fig. 3, inter-electrode gap 34).
Regarding claims 27-28, Ahmad discloses an electrical signal generator in electrical communication with the at least two electrodes (Fig. 9, pulse generator circuit 16 includes two electrodes 20A-B), wherein the power source is in electrical communication with the electrical signal generator (Fig. 9, power source 18 within pulse generator 16).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Wong, further in view of Schepis et al. (US PGPUB 2017/0326351) (hereinafter Schepis).
Regarding claim 5, Ahmad does not disclose that the device is disposable. Schepis, however, teaches a method and system for monitoring and treating a medical condition via posterior tibial nerve stimulation (Abstract) wherein the device is disposable (Para. [0125]: third sentence: “… electrode bands 88, which are disposable”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ahmad’s device to be disposable as taught by Schepis. Making this modification would be useful in providing single-use product, thereby reducing the potential for contamination or infection (Para. [0091]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Wong, further in view of Tai (US PGPUB 2013/0006322).
Regarding claim 8, Ahmad does not disclose a signal receiver in electrical communication with the electrical signal generator. Tai, however, teaches a non-invasive method to treat urological and gastrointestinal disorders (Abstract) wherein there is provided a signal receiver in electrical communication with the electrical signal generator (Para. [0011], first sentence: “the pulse generator is attached to a garment electrode for a foot comprising the electrodes and comprises an antenna and the pulse generator is controllable by an external transmitter that transmits a signal that is received by the antenna…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ahmad to include a signal receiver in electrical communication with the electrical signal generator, as taught by Tai. Making this modification would be useful in controlling the electrical signal generator via an external transmitter, as well as transmitting data from the pulse generator to an external receiver (Para. [0011], first sentence).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view Wong, further in view of Perez et al. (US PGPUB 2018/0000347) (hereinafter Perez).
Regarding claim 21, Ahmad does not disclose that the device weights from about 1 g to about 30 g. Perez, however, teaches an electrical dermal patch (Abstract) wherein the patch device has a weight in the range of 10 gram to 80 gram (Para. [0635], second col., ll. 3-4: “a weight in a range of 10 grams to 80 grams”). It would have been obvious to one of ordinary skill in the art before the effective filing date .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Wong, further in view of Strother et al. (US Patent 9205255) (hereinafter Strother).
Regarding claim 22, Ahmad does not disclose that the capacity of the battery is about 1 mAh to about 100 mAh. Strother, however, teaches a stimulation system for stimulation of muscles, nerves, central nervous system tissues, or any combination (Abstract) wherein the capacity of the battery is approximately 30 mAh to 65 mAh for four stimulus channels, or 66 mAh to 131 mAh for eight or more stimulus channels (Col. 13, ll. 37-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ahmad’s battery to have a capacity of about 1 mAh to about 100 mAh in order to provide multiple stimulus channels, as taught by Strother.
Claim 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Wong, further in view of Jiang et al. (US 2016/0199659).
Regarding claims 25-26 and 29-30, Ahmad in view of Wong does not teach a wireless signal activator, and a fob, wherein the fob comprises the wireless signal activator. 
Jiang, however, teaches a patient remote and associated methods of use with a nerve stimulation system (Abstract) which includes a wireless signal generator (Abstract: “a patient remote that wirelessly communicates with the pulse generator to increase stimulation, decrease stimulation, and provide indications to a patient regarding the status of the neurostimulation system.  The patient remote can allow for adjustment of stimulation power within a clinically effective range and for turning on and turning off the pulse generator.  The patient remote and neurostimulation system can also store a stimulation level when the pulse generator is turned off and automatically restore the pulse generator to the stored stimulation level when the pulse generator is turned on”), and a fob, wherein the fob comprises the wireless signal activator (Para. 119: “in order to make the patient remote 900 a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ahmad in view of Wong to include a wireless signal activator, and a fob, wherein the fob comprises the wireless signal activator. Making this modification would be useful for communicating with the pulse generator to increase stimulation, decrease stimulation, and provide indications to a patient regarding the status of the neurostimulation system, allowing for adjustment of stimulation power within a clinically effective range and for turning on and turning off the pulse generator, and storing a stimulation level when the pulse generator is turned off and automatically restore the pulse generator to the stored stimulation level when the pulse generator is turned on. Making this modification would also be useful for providing a convenient fob device for patient to carry and use for enacting these functions, as taught by Jiang.
Claims 16-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Wong.
Regarding claims 16-21 and 23-24, Applicant claims various optimal ranges of surface areas of each electrode (claim 16), sum of electrode surface areas (claim 17), device surface area (claim 18), ratios of device area to the sum of electrode surface area (claim 19), thickness of the device (claim 20), weight of the device (claim 21), battery capacity (claim 23), and edge-to-edge distance between the electrodes (claim 24).
As evidenced in the rejections of these claims under 35 U.S.C. 102 above, Ahmad discloses various ranges for all of these parameters, except for the battery capacity and weight of the device. With regards to battery capacity, Ahmad discloses a battery capacity of 150 mAh (Para. [0054], second to last sentence). 
One of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal ranges of body-facing surface areas of each electrode (claim 16), sum of electrode body-facing surface areas (claim 17), body-facing device surface area (claim 18), ratios of device area to the sum of electrode body-facing surface area (claim 19), thickness of the device (claim 20), weight of the device (claim 21), battery capacity (claim 23), and edge-to-edge distance between the electrodes (claim 24). See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herregraven et al. (US 2008/0033510) disclosed method and apparatus for stimulating a nerve of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792      

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792